                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION

MULTIMEDIA CONTENT                          §
MANAGEMENT LLC,                             §       Civil Action No.: 6:18-cv-00207-ADA
     Plaintiff                              §
                                            §       JURY TRIAL DEMANDED
v.                                          §
                                            §       PATENT CASE
DISH NETWORK L.L.C.,                        §
      Defendant.                            §
                                            §

                PLAINTIFF’S REPLY CLAIM CONSTRUCTION BRIEF

       In accordance with the Court’s Initial Scheduling Order, Plaintiff Multimedia Content

Management LLC (“Plaintiff” or “MCM”) submits the following brief in reply to Defendant Dish

Network L.L.C.’s (“Defendant” or “Dish) responsive claim construction brief, D.I. 52.




                                                1
                                                                  Contents
I.        Introduction ............................................................................................................................. 1
II. Disputed Terms of the Independent Claims ............................................................................ 1
     A. Disputed Term No. 1 – “to generate controller instructions” .............................................. 1
     B. Disputed Term No. 2 – “a controller node” ......................................................................... 3
     C. Disputed Term No. 3 – “a service provider network” ......................................................... 4
     D. Disputed Term No. 4 – “selectively transmit[ting, by the plurality of gateway units,] the
     content requests to the service provider network in accordance with the controller instructions”
         .............................................................................................................................................. 6
     E. Disputed Term No. 5 – “gateway units” .............................................................................. 7
     F.      Disputed Term No. 6 – “network elements” ........................................................................ 8
III.         Disputed Terms of the Dependent Claims ........................................................................... 8
     A. Disputed Term No. 7 – “if the gateway unit enters the inactive state” (ʼ468 Patent, Claim
     29) .............................................................................................................................................. 9
     B. Disputed Term No. 8 – “registration information” (ʼ468 Patent, Claim 33) ....................... 9
     C. Disputed Term No. 9 – “uniquely” .................................................................................... 10
     D. Disputed Term No. 10 – “initial operating parameters” (ʼ468 Patent, Claim 33) ............. 10
IV.          Conclusion ......................................................................................................................... 11




                                                                            2
                                    Exhibit List



Exhibit No.   Description
   2001       Declaration of Mr. Joel R. Williams
   2002       File History of U.S. Patent Application No. 13/369,174
              Decision Denying Institution of Inter Partes Review, IPR2017-01934,
   2003
              Paper No. 10
   2004       U.S. Patent No. 8,799,468
   2005       U.S. Patent No. 9,465,925
              Patent Owner’s Preliminary Response in Inter Partes Review, IPR2017-
   2006
              01934, Paper No. 9




                                         3
  I.      INTRODUCTION

          Plaintiff Multimedia Content Management LLC (“Plaintiff” or “MCM”) submits the

following brief in reply to Dish’s responsive claim constructions brief submitted to the Court on

April 5, 2019, D.I. 52. As detailed below, Dish continues to seek constructions that are not

supported by, and are inconsistent with, the specifications and file histories of the Patents-in-Suit.

          In accordance with the Court’s Scheduling Order, D.I. 33 (Jan. 4, 2019), and the parties’

Joint Stipulation Regarding Proposed Amended Scheduling Order, D.I. 42 (March 12, 2019), the

parties have not scheduled any exchange of extrinsic evidence regarding claim construction. MCM

does not believe any extrinsic evidence is necessary for the Court to properly construe the disputed

terms, and therefore MCM has not cited to any extrinsic evidence in support of its proposed

constructions.

 II.      DISPUTED TERMS OF THE INDEPENDENT CLAIMS

       A. Disputed Term No. 1 – “to generate controller instructions”

            Plaintiff’s Construction                              Defendant’s Construction
 “generate computer processor-executable                “to create[ing] or bring[ing] into being
 instructions, excluding merely a uniform               computer executable instructions that
 resource locator (URL) or an internet protocol         determine whether to transmit or not transmit
 (IP) address”                                          a content request from a user to the service
                                                        provider network”
       Plaintiff’s Amended Construction
 “generate computer processor-executable
 instructions, excluding merely a uniform
 resource locator (URL) or an internet protocol
 (IP) address, excluding operations in which
 the controller instructions are only transmitted
 or are relayed by a device”


          As a threshold matter, MCM notes that its proposed construction is identical to the

construction offered in the file history of the ʼ468 Patent. Specifically, MCM’s proposed

construction is identical to the construction MCM offered in Patent Owner’s Preliminary Response,



                                                    1
IPR2017-01934, Paper 9, at 4–8 (attached hereto as EX2006) (“POPR”). Dish has not provided

any reason why the Court should deviate from the intrinsic evidence of the ʼ468 Patent—which

includes the POPR—in construing the terms of the ʼ468 Patent.

        In an effort to reduce the number of issues, MCM offered to narrow its construction,

explicitly excluding operations in which the controller instructions are only transmitted or are

relayed by a device. Despite this, Dish continues to argue that “whether instructions must be

created and not simply transmitted or relayed” is in dispute. Dish Responsive Brief at 1. MCM

disagrees that this is in dispute.

        Further, in an effort to further reduce the number of issues, MCM is willing to accept the

construction: “create or bring into being computer processor-executable instructions, excluding

merely a uniform resource locator (URL) or an internet protocol (IP) address.”

        Despite the fact that MCM’s proposed construction matches the claim construction that is

explicitly part of the intrinsic evidence, see POPR, EX2006 at 8, Dish also argues that the intrinsic

evidence supports “the understanding that ‘controller instructions’ must decide whether or not to

transmit content requests.” Id. While MCM agrees that this is one function controller instructions

can support, Dish’s construction unnecessarily limits controller instructions to just that one

function. Dish’s argument is premised on combining the “generate controller instructions” and

“selectively transmit” limitations into a single limitation. Reply at 3–5. As MCM noted, controller

instructions can instruct a gateway unit to do more than just “determine whether to transmit or not

transmit a content request,” as Dish’s construction would require. E.g., ʼ468 Patent, 18:61–63,

18:64–67 (Claim 4) (“wherein the controller instructions comprise instructions configured to

generate a notification to the controller node if a content request designates a network server of

the service provider network.”).




                                                 2
       Dish’s argument that a construction of controller instructions that properly covers multiple

features and functions disclosed by the ʼ468 Patent would somehow “read terms out of the claim”

is baseless. In Claim 1 of the ʼ468 Patent, the second processor of the gateway unit is “configured

to selectively transmit the content requests to the service provider network in accordance with the

controller instructions.” ʼ468 Patent, 18:47–54. That is just one claim, however. In other claims

(e.g., Claims 3 and 4 of the ʼ468 Patent), the controller instructions perform more than determining

whether to transmit or not transmit a content request. E.g., ʼ468 Patent, 18: 64–67 (Claim 4)

(“wherein the controller instructions comprise instructions configured to generate a notification to

the controller node if a content request designates a network server of the service provider

network.”).

   B. Disputed Term No. 2 – “a controller node”

            Plaintiff’s Construction                           Defendant’s Construction
 “A network-based router or computer located         “a single network device that controls the
 within the network and remote from the              operation of the gateway units”
 gateway unit and that controls the operation
 of one or more gateway units”

       There are two points of dispute between MCM and Dish regarding this term: (1) whether

“a controller node” requires a single device, and (2) whether MCM’s construction “imports

limitations from the specification.” The first argument is flawed logically and the second argument

ignores the specification of the ʼ468 Patent.

       First, Dish’s Responsive Claim Construction Brief adds nothing to support its flawed

arguments that: (1) because a controller node must both generate and transmit controller

instructions, the controller node must be a single device, Dish Brief at 7–8, and (2) because a

controller node cannot receive controller instructions from “another device,” the controller node

must be a single device. Id. at 8–9. As MCM explained in its Responsive Brief, both arguments




                                                 3
are flawed and neither necessitates Dish’s conclusion. See MCM Responsive Brief at 7–9 (“Even

if a controller node were incapable of receiving controller instructions from ‘another device,’

nothing requires a controller node to be ‘a single network device.’”).

       Next, Dish argues that MCM’s use of “network-based router or computer located within

the network and remote from the gateway unit” somehow “introduce ambiguity and conflict with

MCM’s own descriptions of the figures and specification.” Dish Responsive Brief at 8–9. First, it

is unclear how (as Dish argues) MCM’s proposed construction is “lexicography or disclaimer.” Id.

at 8. Dish admits, through reliance on unnecessary extrinsic evidence, that the term “node” may

require construction. Thus, Dish’s argument that MCM’s construction of node requires

lexicography rings hollow.

       However, in the interest of reducing the number of issues, if Dish and/or the Court believes

“network device” is more clear to a jury than “network-based router or computer,” MCM is willing

to adopt the construction: “a network device located within the network and remote from the

gateway unit and that controls the operation of one or more gateway units.”

   C. Disputed Term No. 3 – “a service provider network”

            Plaintiff’s Construction                            Defendant’s Construction
 “a network that is operated or controlled by a       “a network between the controller node and
 service provider to provide regulated access         the plurality of gateway units that is not the
 to content delivery services for subscribers,        public Internet and only includes those
 but not including subscriber equipment or a          network elements operated or controlled by
 subscriber network”                                  the service provider”
      Plaintiff’s Amended Construction
 “a network that is operated or controlled by a
 service provider to provide regulated access
 to content delivery services for subscribers,
 but not including subscriber equipment or a
 subscriber network or the entire public
 internet”




                                                  4
              As a threshold matter, MCM notes that its proposed construction is substantively identical

to the construction offered in the file history of the ʼ468 Patent. Specifically, MCM’s proposed

construction is substantively identical to the construction MCM offered in the POPR. EX2006 at

4. Dish has not provided any reason why the Court should deviate from the intrinsic evidence of

the ʼ468 Patent—which includes the POPR—in construing the terms of the ʼ468 Patent.

              Dish argues that MCM’s construction “backpedals away” from disclaimers made during

IPR2017-01934, Unified Patents Inc. v. Multimedia Content Management LLC (“Unified Patents

IPR”). Dish Responsive Brief at 10. MCM respectfully notes that MCM’s construction of “service

provider network” is substantively identical to the construction MCM adopted in the Unified

Patents IPR. 1 EX2006 at 4–8. It is also substantively identical to the construction proposed by

MCM’s expert in the IPR.2 EX2001 at ¶ 47. In an effort to reduce the number of issues, MCM

proposed to narrow its construction to explicitly exclude the entire public internet. Dish

Responsive Brief at 11–12.

              Dish’s proposed construction misstates MCM’s positions in the Unified Patents IPR and

ignores technical operation of networks and the Internet. First, Dish argues that MCM somehow

disclaimed any use whatsoever of the public Internet. Id. at 11–12. As noted above, this is

inaccurate. MCM narrowed the construction of service provider network to exclude the entire

public Internet. Second, Dish argues that its definition, which “only includes those network



                                                            
1
  In the Unified Patent IPR, MCM proposed a construction of “a network that is operated or
controlled by a service provider to provide regulated access to content delivery services for
subscribers. The service provider network does not include subscriber equipment or a subscriber
network.” EX2006 at 4.
2
  Mr. Williams proposed that “service provider network” should be construed as: “A network
that is operated or controlled by a service provider to provide regulated access to content
delivery services for subscribers. The service provider network does not include subscriber
equipment or a subscriber’s local area network.” EX2001 at ¶ 47.


                                                               5
elements operated or controller by the service provider network,” is supported by the specification

of the ʼ468 Patent. Id. at 13–14. Further, while the service provider network may be “operated or

controlled by a service provider,” data packets within the service provider network may travel over

cables, fiber, switches, routers, or other network elements that do not belong to the service provider.

Dish’s construction that limits a service provider network to a network that “only includes those

network elements operated or controlled by the service provider” improperly restricts the ʼ468

Patent to unsupported, unrealistic scenarios.

   D. Disputed Term No. 4 – “selectively transmit[ting, by the plurality of gateway units,]
      the content requests to the service provider network in accordance with the
      controller instructions”

             Plaintiff’s Construction                           Defendant’s Construction
 “a gateway unit, under control of the remotely       “transmitting all content requests to take place
 located controller node, executes previously         within the service provider network in
 received controller instructions to determine        response to the controller instructions’
 whether to transmit a content request from a         decision to transmit the content requests”
 user or to take other action (e.g., deny the
 content request, redirect the content request,
 or notify authorities regarding the content
 request)”

       Dish characterizes the “key dispute” for this term as “whether the content requests from

the gateway units or network elements must travel over the service provider network or not.” Dish

Responsive Brief at 14–17. Dish again makes a sweeping position that is a flawed leap from the

support it cites. MCM acknowledges that communications between a gateway unit and a controller

node may take place within the service provider network. Dish, however, cannot accept that those

communications may not take place within the service provider network. As MCM noted in its

Responsive Brief, 12–13, restricting “selectively transmitting” to take place wholly within the

service provider network would, for example, exclude any configuration in which the subscriber

owned a gateway unit outright.




                                                  6
       Further, while the service provider network may be “operated or controlled by a service

provider,” data packets within the service provider network may travel over cables, fiber, switches,

routers, or other network elements that do not belong to the service provider.

       Finally, Dish’s construction introduces unnecessary ambiguity. Controller instructions do

not “decide” to transmit content requests. Controller instructions are computer-executable

instructions. A computer device with a processor must execute those instructions. Only in this

sense does a device “decide” anything.

   E. Disputed Term No. 5 – “gateway units”

            Plaintiff’s Construction                           Defendant’s Construction
 “a computer device that is located within a         “computer devices that are remote from the
 subscriber premise, remote from the                 controller node and interface with the service
 controller node, that is under control of the       provider network and a subscriber terminal”
 controller node, and that is usable by a
 subscriber to perform certain functionality
 only as permitted by the controller node”
      Plaintiff’s Amended Construction
 “a computer device that is located within a
 subscriber premise, remote from the
 controller node, that is under control of the
 controller node, and that is usable by a
 subscriber to perform certain functionality
 only as permitted by the controller node”

       Dish states that the parties’ “dispute centers on whether or not the ‘gateway units’ must be

‘located within a subscriber premise’ as proposed by MCM.” Dish Brief at 19 (emphasis in

original). While MCM disagrees that MCM’s proffered construction was made “without any

intrinsic support,” id., in an effort to simplify the issues, MCM proposes to remove the phrase




                                                 7
“located within a subscriber premise” from MCM’s proffered construction.3 Dish does not dispute

any other portion of MCM’s proposed construction.

       F. Disputed Term No. 6 – “network elements”

               Plaintiff’s Construction                                     Defendant’s Construction
    “a computer device that is located within the                  “computer devices within the service provider
    service provider network and remote from the                   network”
    controller node, that is under control of the
    controller node, and that is usable by a
    subscriber to perform certain functionality
    only as permitted by the controller node”

              Dish’s construction of “network elements” is impermissibly broad. For example, Dish

proposes that a service provider network is a network that “includes those network elements

operated or controlled by the service provider.” Dish Brief at 11. Therefore, under Dish’s

construction of “network elements,” any “computer device” that belongs to the service provider

would be a “network element.” This would include any of the service provider’s web servers,

databases, or employee laptops. This is inconsistent with the ʼ925 Patent.

              In an effort to reduce the number of issues, MCM is willing to incorporate Dish’s “within

the service provider network” limitation into MCM’s proposed construction, as noted above.

III.          DISPUTED TERMS OF THE DEPENDENT CLAIMS

              Dish speculates, without any basis, that MCM proposes constructions of the dependent

claim terms “hoping that those limitations will save the claims from future validity challenges.”

Dish Responsive Brief at 23. Again, MCM denies Dish’s claim of “litigation gamesmanship,”

noting MCM simply intends to clarify the language of the dependent claims.




                                                            
3
 Due to timing issues, MCM did not have a chance to share this proposed amendment with Dish.
Should Dish desire additional time to supplement its Responsive Brief, MCM would not oppose
any reasonable request to do so.


                                                               8
       MCM construed the dependent claim terms listed in the JCCS in accordance with the

specifications of the ʼ468 and ʼ925 Patents, as detailed in MCM’s Opening Claim Construction

Brief. Despite Dish’s allegations, MCM has never offered any “construction that adds language to

a claim without intrinsic support.” Id. In light of this, and to reduce the number of terms in dispute,

MCM agrees to Dish’s proposal that “subscriber management system” (ʼ925 Dependent Claim 25)

and “authenticate subscribers or devices before allowing access into the service provider network”

(ʼ925 Dependent Claim 25) should be given their plain and ordinary meaning.

   A. Disputed Term No. 7 – “if the gateway unit enters the inactive state” (ʼ468 Patent,
      Claim 29)

            Plaintiff’s Construction                           Defendant’s Construction
 “within a reasonable time before or after the        Plain and ordinary meaning, no construction
 gateway unit enters the inactive state”              necessary with construction of overlapping
                                                      terms as proposed above

       Dish argues that MCM’s attempt to clarify the if-then nature of Claim 29 is an improper

“temporal limitation.” Dish Responsive Brief at 24. MCM disagrees. The plain and ordinary

meaning of “if” suggests a necessary temporal relationship: if X, then later Y. As MCM has

repeatedly argued, the ʼ468 Patent specification does not impose such a hard and fast temporal

relationship. See ʼ468 Patent 7:48–52; 10:7–30. MCM therefore submits that clarifying the

temporal nature of Claim 29 would aid in a jury’s understanding of the term and is consistent with

the specification of the ʼ468 Patent.

   B. Disputed Term No. 8 – “registration information” (ʼ468 Patent, Claim 33)

           Plaintiff’s Construction                            Defendant’s Construction
 “information that associates a gateway unit          Plain and ordinary meaning, no construction
 with a controller node”                              necessary

       Dish argues that MCM’s construction “seeks to transform the claimed ‘registration

information’ in to something very different from what the claims and intrinsic record support.”




                                                  9
Dish Responsive Brief at 25. Dish provides no mention of what this “something very different”

might be. While MCM agrees that “both ‘registration’ and ‘information’ can be easily understood

by a jury,” id. at 24, MCM believes it would be helpful to a jury to clarify what is being registered,

and with what else. In the context of Claim 33, MCM believes it would be helpful to a jury to

clarify that a gateway unit is being registered with a controller node. If Dish and/or the Court

believe that the language “information that registers a gateway unit with a controller note” is more

appropriate, MCM has no objection.

   C. Disputed Term No. 9 – “uniquely”

            Plaintiff’s Construction                      Defendant’s Construction
 “possessing, within a network, a characteristic Plain and ordinary meaning, no construction
 of a device that is not shared by other devices necessary
 within the network””

       Dish argues that MCM’s cited portion of the ʼ468 Patent specification “does not mention

a ‘network’ at all, much less that the ‘unique identifying information’ must be identifying

information ‘not shared by other devices within the network’ as MCM alleges.” Dish Responsive

Brief at 25. MCM respectfully submits that this is precisely what an “IP address” is—information

that uniquely identifies a device within a network that is not shared by other devices within the

network.

   D. Disputed Term No. 10 – “initial operating parameters” (ʼ468 Patent, Claim 33)

           Plaintiff’s Construction                          Defendant’s Construction
 “one or more variables associated with an          Plain and ordinary meaning, no construction
 operating mode first entered into by a             necessary
 gateway unit after registration”

       Dish argues that “MCM’s construction requires a limitation (‘after registration’) that only

might occur.” Id. at 26 (emphasis removed). MCM respectfully submits that Claim 33 of the ʼ468

Patent requires a limitation, “initial.” MCM’s proposed construction clarifies what is meant by




                                                 10
initial. A reasonable juror might ask, “initial to what?” or “when does ‘initial’ start?” MCM’s

construction clarifies that the answer is “initial to whatever a gateway unit does after registration.”

       Further, MCM believes that “one or more variables associated with an operating mode” is

more readily understandable by a jury than “operating parameters.” However, should Dish and/or

the Court prefer the claim language “operating parameters,” MCM would not dispute the

construction of “operating parameters first used by a gateway unit after registration.”

IV.    CONCLUSION

       Dish continues to support constructions that are not supported by, and are inconsistent with,

the specifications and file histories of the patents-in-suit. In contrast, MCM has provided

constructions consistent with the specifications and file histories of the Patents-in-Suit. The Court

should therefore adopt MCM’s proposed constructions.



Dated: April 5, 2019                           Respectfully submitted,

                                                       /s/ Jeffrey G. Toler
                                                       Jeffrey G. Toler
                                                       Aakash S. Parekh
                                                       Benjamin R. Johnson (pro hac vice)
                                                       TOLER LAW GROUP, PC
                                                       8500 Bluffstone Cove
                                                       Suite A201
                                                       Austin, TX 78759
                                                       (512) 327-5515
                                                       jtoler@tlgiplaw.com
                                                       aparekh@tlgiplaw.com
                                                       bjohnson@tlgiplaw.com

                                                       Attorneys for Plaintiff Multimedia Content
                                                       Management LLC




                                                  11
                                CERTIFICATE OF SERVICE

       I hereby certify that on April 15, 2019, I electronically filed the foregoing with the Clerk

of Court using the CM/ECF system which will send notification of such filing to all counsel of

record in the above-reference matter.

                                                    /s/ Jeffrey G. Toler
                                                    Jeffrey G. Toler
                                                    TOLER LAW GROUP, PC
                                                    8500 Bluffstone Cove
                                                    Suite A201
                                                    Austin, TX 78759
                                                    (512) 327-5515




                                               12
